         Case 5:19-cv-00834-DAE Document 71 Filed 02/12/21 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                SAN ANTONIO DIVISION


MALIBU MEDIA, LLC,                              §
                                                §
                  Plaintiff,                    §                5-19-CV-00834-DAE
                                                §
vs.                                             §
                                                §
JOHN DOE, INFRINGER USING IP                    §
ADDRESS 70.121.72.191;                          §
                                                §
                  Defendant.                    §
                                                §
                                                §

                                ORDER SETTING HEARING

       Before the Court is the Motion for Sanctions filed by Defendant John Doe (“Doe”). See

Dkt. No. 67. On January 15, 2021, The District Court referred motion for disposition pursuant to

Rules CV-72 and 1 of Appendix C of the Local Rules of the United States District Court for the

Western District of Texas. IT IS ORDERED that this case is set for a hearing at 2:30 p.m. on

February 23, 2021. The hearing will be held by video conference using the Zoom video

platform. As the date for the hearing approaches, the Court will send, by separate

communication, instructions for participating in the video conference. The parties should be

prepared to ague the motion at the time of the hearing.

       IT IS SO ORDERED.

       SIGNED this 12th day of February, 2021.




                                             RICHARD B. FARRER
                                             UNITED STATES MAGISTRATE JUDGE
